DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply file on 07/12/2022, wherein claims 1-8, 10-15, 16 and 20 were amended, claims 9 and 16 were canceled. Claims 1-8, 10-15, and 17-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15, and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has introduced new matter into claim 1, with the qualification of a "non-metallic" barrier material. This qualification is not present in the original (as filed) specification or claims. Applicant remarks submitted on 07/12/2022 fail to pinpoint support for this specific aspect of the amended claims from the original specification or claims. Page 4 lines 12-16 of the original specification state a "paper material," whereas a "non-metallic" material is a much broader range. Further on page 4 lines 15-16, that the material can be trans metalized.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10-15, 17, 19, and 20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Rodrigues (US 10968034 B2).
With respect to claim 1, Rodrigues discloses a pack (15 figure 1 below) comprising a base (18 figure 1 below), a lid (20 figure 1 below) mounted to the base (18 figure 1 below) for rotation between open (figure 2 below) and closed positions (figure 1 below), and a wrapped bundle (10 figure 1 below) received in the base (18 figure 1 below), the wrapped bundle (10 figure 1 below) comprising tobacco industry products (35 figure 2 below) wrapped in a barrier material (30 figure 2 below), , the barrier material (30 figure 2 below) comprising an extraction region (40 figure 2 below) in the barrier material, the bundle comprising a label (45 figure 2 below) that is attached to said barrier material (30 figure 1 below) to cover the extraction region (40 figure 2 below), wherein the label (45 figure 2 below)  has a peripheral portion (51a figure 2 below) that extends beyond the extraction region (40 figure 2 below) and is peelable (figure 2 below) in use away from the barrier material (30 figure 2 below) to open the extraction region (40 figure 2 below) to provide access to the tobacco industry products (35 figure 2 below), wherein the barrier material is non-metallic and comprises a polymer resin coated paper (col 3 lines 34-44 – polymeric materials).  

    PNG
    media_image1.png
    476
    521
    media_image1.png
    Greyscale

With respect to claim 2, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the label (45 figure 2 above) forms a separate covering adhered to the surface of the barrier material (30 figure 2 above) (col 4 lines 15-21).  
With respect to claim 3, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the bundle is free of an inner frame between the tobacco industry products (35 figure 2 above) and the barrier material (30 figure 2 above) (col 6 lines 30-31).
Examiner Note: denoted optionality in prior art, therefore examiner choses embodiment in which no inner frame is present.  
With respect to claim 4, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the barrier material (30 figure 2 above) comprises overlapping regions (figure 2 below), and wherein the bundle is free of any adhesive between the overlapping regions.
Examiner Note: Item is hermetically sealed therefore can be sealed without adhesives. (col 7 lines 46-48)   
With respect to claim 5, Rodrigues discloses a pack (15 figure 1 below) according to claim 4, wherein the wrapped bundle (10 figure 1 above) forms a parallelepiped having a front face and a rear face separated by side faces (“faces” figure 2 above) and wherein at least one of the overlapping regions of the barrier material lie substantially along one of the side faces of the wrapped bundle (figure 2 above).  
With respect to claim 7, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the peripheral portion (51a figure 2 above) of the label is adhered to the barrier material (40 figure 2 above) by re-stick adhesive (col 8 lines 20-23) (col 4 lines 23-26).  
With respect to claim 8, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the label (45 figure 2 above) is attached to the lid (20 figure 2 above) so that in use the peripheral portion (51a figure 2 above) of the label is peeled away from the barrier material (30 figure 2 above) at the same time the lid is rotated into the open position (figure 2 above).  
With respect to claim 10, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the paper has a paper weight greater than 100gsm.  (col 2 lines 17-19).  
With respect to claim 11, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the paper has a paper weight greater than 150gsm.  (col 2 lines 17-19).  
With respect to claim 12, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the paper has a paper weight greater than 160gsm.  (col 2 lines 17-19).  
With respect to claim 13, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the paper has a paper weight less than 180gsm.  (col 2 lines 17-19).  
With respect to claim 14, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the paper has a paper weight less than 200gsm.  (col 2 lines 17-19).  
With respect to claim 15, Rodrigues discloses a pack (15 figure 1 below) according to claim 1, wherein the paper has a paper weight less than 220gsm.  (col 2 lines 17-19).  
With respect to claim 17, Rodrigues discloses a reel of barrier material comprising a plurality of blanks (col 1 lines 65-67) for use in forming the pack of tobacco industry products of claim 1.  
With respect to claim 19, Rodrigues discloses a reel of barrier material according to claim 17, wherein each of the plurality of blanks (col 1 lines 65-67) comprises a line of weakness that defines the extraction region (40 figure 2 above) of the wrapped bundle (col 3 lines 44-46).  
With respect to claim 20, Rodrigues discloses as method of forming the pack of claim 1, the method comprising wrapping the tobacco industry products (35 figure 2 above) in the barrier material (30 figure 2 above) (col 6 lines 38-40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (US 10968034 B2) in view of Ghini (US 20120211380 A1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 4, above, in view of Ghini. Rodrigues discloses a pack according to claim 4. Rodrigues failed to disclose whether or not the overlapping regions were sealed. In a similar field of endeavor, namely tobacco product packaging, Ghini taught of overlapping barrier material (“inner package”) “that is not stabilized at all, either by gluing or heat sealing” (page 5 [0085]). Ghini discloses the aversion to glue, as it is “thought to negatively affect the organoleptic characteristics of the cigarettes if placed too close to them” (page 4 [0068]). Therefore, it would have been obvious to one of ordinary skill in the art of tobacco product storage before the effective filing date of the claimed invention to not seal the overlapping regions as taught by Ghini in the invention of Rodrigues since the claimed invention is only a combination of these old and well-known elements which would have performed the same function in combination as each did separately. In the present case Rodrigues teaches a tobacco product package and adding unsealed overlapping regions as taught by Ghini would maintain the same functionality of Rodrigues, making the results predictable to one of ordinary skill in the art (MPEP 2143).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (US 10968034 B2) in view of Sigrist (US 5819924 A).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in view of Sigrist. Rodrigues discloses a wrapped bundle according to claim 1. However, Rodrigues failed to disclose wherein the barrier material is coated. In a similar field of endeavor, namely tobacco product packaging, Sigrist taught of a “metallic and/or a non-metallic coating” that would “further reduce permeability” (col 4 lines 53-55). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier material of Rodrigues to be coated as taught by Sigrist in order to further reduce permeability.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 17, above, in view of Sigrist. Rodrigues discloses a reel of barrier material according to claim 17. However, Rodrigues failed to disclose wherein each of the plurality of blanks comprises predetermined fold lines. In a similar field of endeavor, namely tobacco product packaging, Sigrist teaches of barrier material with designated dotted fold lines. Therefore, it would have been obvious to one of ordinary skill in the art of tobacco product packaging before the effective filing date of the claimed invention to include designated fold lines as taught by Sigrist in the reel of barrier material of Rodrigues since the claimed invention is only a combination of these old and well-known elements which would have performed the same function in combination as each did separately. In the present case Rodrigues teaches of a reel of barrier material and adding designated fold lines as taught by Sigrist would maintain the same functionality of Rodrigues, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. In view of Applicant’s amendment, prior art has been identified and applied appropriately. Applicant’s arguments are moot in view of the new grounds of rejection. For the amendment to claim 1, the prior arts "polymeric material" for the wrapped bundle reads on "a polymer resin coated paper." The other amendment to claim 1 was the addition of previous claims 9 and 16, which was rejected by the same prior art. Applicant has not presented an argument which was found persuasive to overturn the application of the prior art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.S./Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735